Exhibit 10.48

 

PROMISSORY NOTE

 

$8,201,000.00

 

New York, New York

 

 

As of March 3, 2006

 

FOR VALUE RECEIVED, MB SUGAR LAND GILLINGHAM LIMITED PARTNERSHIP, an Illinois
limited partnership, having its principal place of business at 2901 Butterfield
Road, Oak Brook, Illinois 60523, as maker hereunder (referred to herein as
“Borrower”), hereby unconditionally promises to pay to the order of NOMURA
CREDIT & CAPITAL, INC., a Delaware corporation, as payee, having an address at 2
World Financial Center, Bldg. B, New York, New York 10281 (“Lender”), or at such
other place as the holder hereof may from time to time designate in writing, the
principal sum of EIGHT MILLION TWO HUNDRED ONE THOUSAND AND 00/100 DOLLARS
($8,201,000.00), in lawful money of the United States of America with interest
thereon to be computed from the date of this Note at the Interest Rate, and to
be paid in accordance with the terms of this Note and that certain Loan
Agreement, dated as of the date hereof, between Borrower and Lender (the “Loan
Agreement”). All capitalized terms not defined herein shall have the respective
meanings set forth in the Loan Agreement.

 


ARTICLE 1


 


PAYMENT TERMS


 

Borrower agrees to pay interest on the unpaid principal sum of this Note from
time to time outstanding at the rates and at the times specified in the Loan
Agreement and the outstanding balance of the principal sum of this Note and all
accrued and unpaid interest thereon shall be due and payable on the Maturity
Date. This Note shall be the “Note” as defined in the Loan Agreement.

 


ARTICLE 2


 


DEFAULT AND ACCELERATION


 

The Debt shall without notice become immediately due and payable at the option
of Lender if any payment required in this Note is not paid on or prior to the
date when due or if not paid on the Maturity Date or on the happening of any
other Event of Default.

 


ARTICLE 3


 


LOAN DOCUMENTS


 

This Note is secured by the Mortgage and the other Loan Documents. All of the
terms, covenants and conditions contained in the Loan Agreement, the Mortgage
and the other Loan Documents are hereby made part of this Note to the same
extent and with the same force as if they were fully set forth herein. In the
event of a conflict or inconsistency between the terms

 

1

--------------------------------------------------------------------------------


 

of this Note and the Loan Agreement, the terms and provisions of the Loan
Agreement shall govern.

 


ARTICLE 4


 


SAVINGS CLAUSE


 

Notwithstanding anything to the contrary, (a) all agreements and communications
between Borrower and Lender are hereby and shall automatically be limited so
that, after taking into account all amounts deemed interest, the interest
contracted for, charged or received by Lender shall never exceed the maximum
lawful rate or amount, (b) in calculating whether any interest exceeds the
lawful maximum, all such interest shall be amortized, prorated, allocated and
spread over the full amount and term of all principal indebtedness of Borrower
to Lender, and (c) if through any contingency or event, Lender receives or is
deemed to receive interest in excess of the lawful maximum, any such excess
shall be deemed to have been applied toward payment of the principal of any and
all then outstanding indebtedness of Borrower to Lender, or if there is no such
indebtedness, shall immediately be returned to Borrower.

 


ARTICLE 5


 


NO ORAL CHANGE


 

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

 


ARTICLE 6


 


WAIVERS


 

Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby severally waive presentment and demand for payment, notice
of dishonor, notice of intention to accelerate, notice of acceleration, protest
and notice of protest and non-payment and all other notices of any kind. No
release of any security for the Debt or extension of time for payment of this
Note or any installment hereof, and no alteration, amendment or waiver of any
provision of this Note, the Loan Agreement or the other Loan Documents made by
agreement between Lender or any other Person shall release, modify, amend,
waive, extend, change, discharge, terminate or affect the liability of Borrower,
and any other Person who may become liable for the payment of all or any part of
the Debt, under this Note, the Loan Agreement or the other Loan Documents. No
notice to or demand on Borrower shall be deemed to be a waiver of the obligation
of Borrower or of the right of Lender to take further action without further
notice or demand as provided for in this Note, the Loan Agreement or the other
Loan Documents. If Borrower is a partnership, the agreements herein contained
shall remain in force and applicable, notwithstanding any changes in the
individuals comprising the partnership, and the term “Borrower,” as used herein,
shall include any alternate or successor partnership, but

 

2

--------------------------------------------------------------------------------


 

any predecessor partnership and their partners shall not thereby be released
from any liability. If Borrower is a limited liability company, the agreements
herein contained shall remain in force and applicable, notwithstanding any
changes in the members comprising the company, and the term “Borrower,” as used
herein, shall include any alternate or successor company, but any predecessor
company shall not thereby be released from any liability. If Borrower is a
corporation, the agreements contained herein shall remain in full force and
applicable notwithstanding any changes in the shareholders comprising, or the
officers and directors relating to, the corporation, and the term “Borrower” as
used herein, shall include any alternative or successor corporation, but any
predecessor corporation shall not be relieved of liability hereunder. (Nothing
in the foregoing sentence shall be construed as a consent to, or a waiver of,
any prohibition or restriction on transfers of interests in such entity which
may be set forth in the Loan Agreement, the Mortgage or any other Loan
Document.)

 


ARTICLE 7


 


TRANSFER


 

Upon the transfer of this Note, Borrower hereby waiving notice of any such
transfer except as provided in the Loan Agreement, Lender may deliver all the
collateral mortgaged, granted, pledged or assigned pursuant to the Loan
Documents, or any part thereof, to the transferee who shall thereupon become
vested with all the rights herein or under applicable law given to Lender with
respect thereto, and Lender shall from that date forward forever be relieved and
fully discharged from any liability or responsibility in the matter; but Lender
shall retain all rights hereby given to it with respect to any liabilities and
the collateral not so transferred.

 


ARTICLE 8


 


EXCULPATION


 

The provisions of Section 9.4 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.

 


ARTICLE 9


 


GOVERNING LAW


 

THIS NOTE SHALL BE DEEMED TO BE A CONTRACT ENTERED INTO PURSUANT TO THE LAWS OF
THE STATE IN WHICH THE PROPERTY IS LOCATED AND SHALL IN ALL RESPECTS BE
GOVERNED, APPLIED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH
THE PROPERTY IS LOCATED AND APPLICABLE FEDERAL LAWS.

 

3

--------------------------------------------------------------------------------


 


ARTICLE 10


 


NOTICES


 

All notices or other written communications hereunder shall be delivered in
accordance with Section 10.6 of the Loan Agreement.

 


ARTICLE 11


 


SAVINGS CLAUSE


 

This Note and all of the other Loan Documents are intended to be performed in
accordance with, and only to the extent permitted by, all applicable usury laws.
If any provision hereof or of any of the other Loan Documents or the application
thereof to any person or circumstance shall, for any reason and to any extent,
be invalid or unenforceable, neither the application of such provision to any
other person or circumstance nor the remainder of the instrument in which such
provision is contained shall be affected thereby, and all provisions shall be
enforced to the greatest extent permitted by law. It is expressly stipulated and
agreed to be the intent of the holder hereof to at all times comply with the
usury and other applicable laws now or hereafter governing the interest payable
on the indebtedness evidenced by this Note. If the applicable law is ever
revised, repealed, or judicially interpreted so as to render usurious any amount
called for under this Note or under any of the other Loan Documents, or
contracted for, charged, taken, reserved, or received with respect to the
indebtedness evidenced by this Note, or if Lender’s exercise of the option to
accelerate the maturity of this Note or if any prepayment by Borrower results in
Borrower having paid any interest in excess of that permitted by law, then it is
the express intent of Borrower and Lender that all excess amounts theretofore
collected by Lender be credited on the principal balance of this Note (or, if
this Note and all other indebtedness arising under or pursuant to the other Loan
Documents have been paid in full, refunded to Borrower), and the provisions of
this Note and the other Loan Documents immediately be deemed reformed and the
amounts thereafter collectable hereunder and thereunder reduced, without the
necessity of the execution of any new document, so as to comply with the then
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder or thereunder. All sums paid, or agreed to be paid, by
Borrower for the use, forbearance, detention, taking, charging, receiving, or
reserving of the indebtedness of Borrower to Lender under this Note or arising
under or pursuant to the other Loan Documents shall, to the maximum extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full term of such indebtedness until payment in full so that the
rate or amount of interest on account of such indebtedness does not exceed the
usury ceiling from time to time in effect and applicable to such indebtedness
for so long as such indebtedness is outstanding. To the extent federal law
permits Lender to contract for, charge or receive a greater amount of interest,
Lender will rely on federal law instead of the Texas Finance Code, as
supplemented by Texas Credit Title, for the purpose of determining the Maximum
Legal Rate. Additionally, to the maximum extent permitted by applicable law now
or hereafter in effect, Lender may, at its option and from time to time,
implement any other method of computing the Maximum Legal

 

4

--------------------------------------------------------------------------------


 

Rate under the Texas Finance Code, as supplemented by Texas Credit Title, or
under other applicable law, by giving notice, if required, to Borrower as
provided by applicable law now or hereafter in effect. Notwithstanding anything
to the contrary contained herein or in any of the other Loan Documents, it is
not the intention of Lender to accelerate the maturity of any interest that has
not accrued at the time of such acceleration or to collect unearned interest at
the time of such acceleration.

 

[NO FURTHER TEXT ON THIS PAGE]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.

 

 

BORROWER:

 

 

 

MB SUGAR LAND GILLINGHAM LIMITED

 

PARTNERSHIP, an Illinois limited partnership

 

 

 

By:

MB SUGAR LAND GILLINGHAM GP,

 

 

L.L.C., a Delaware limited liability company,

 

 

Its General Partner

 

 

 

 

 

 

By:

MINTO BUILDERS (FLORIDA), INC.,

 

 

 

a Florida corporation, Its Sole Member

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Debra A. Palmer

 

 

 

 

Name:

Debra A. Palmer

 

 

 

Title:

Assistant Secretary

 

 

ACKNOWLEDGMENT

 

STATE OF ILLINOIS

)

 

: ss.:

COUNTY OF DUPAGE

)

 

BEFORE ME, the undersigned, a Notary Public in and for said County and State, on
this day personally appeared
                                                   , in his/her capacity as
                                              of MINTO BUILDERS (FLORIDA), INC.,
a Florida corporation, the Sole Member on behalf of MB SUGAR LAND GILLINGHAM GP,
L.L.C., a Delaware limited liability company, the General Partner of behalf of
MB SUGAR LAND GILLINGHAM LIMITED PARTNERSHIP, an Illinois limited partnership,
known to me to be the person whose name is subscribed to the foregoing
instrument, and, being by me first duly sworn, declared and acknowledged to me
under oath that he/she executed the same for the purposes and consideration
therein expressed and in the capacity therein stated, as the act and deed of
said limited partnership on behalf of the limited partnership.

 

GIVEN UNDER MY HAND AND SEAL OF OFFICE this                 day of March, 2006.

 

 

 

 

 

Notary Public in and for

 

 

 

County, State of

 

 

 

--------------------------------------------------------------------------------